          Case 3:20-cv-03813-CRB Document 2 Filed 06/10/20 Page 1 of 2



1     NEIL D. GREENSTEIN (SBN 123980)
2     TECHMARK
      1751 Pinnacle Drive, Suite 1000
3     Tysons, VA 22102
4     Telephone (347) 514-7717
      Facsimile: (408) 280-2250
5     Email: ndg@techmark.com
6
      MARTIN R. GREENSTEIN (SBN 106789)
7     TECHMARK, A Law Corporation
8     4820 HARWOOD ROAD, SUITE 110
      SAN JOSE, CA 95124
9     Telephone: (408) 266-4700
10    Facsimile: (408) 850-1955
      Email: mrg@techmark.com
11
      Attorneys for Plaintiff
12    HURRICANE ELECTRIC LLC
13                    IN THE UNITED STATES DISTRICT COURT
14                FOR THE NORTHERN DISTRICT OF CALIFORNIA
15   HURRICANE ELECTRIC LLC,                 CASE NO.
16              Plaintiff,                   PLAINTIFF’S CERTIFICATION
17                                           AS TO INTERESTED ENTITIES
          v.                                 AND PERSONS PURSUANT TO
18                                           FRCP 7.1 AND LOCAL RULE 3-15
     DALLAS BUYERS CLUB, LLC;
19   GLACIER FILMS 1, LLC; DOUBLE
     LIFE PRODUCTION, INC.;
20   VOLTAGE PICTURES, LLC; MGM
     AND UA SERVICES COMPANY;
21   COOK PRODUCTIONS,LLC; WWE
     STUDIOS FINANCE CORP.; MON,
22   LLC; TBV PRODUCTIONS, LLC;
     CELL FILM HOLDINGS, LLC;
23   VENICE PI, LLC; I AM WRATH
     PRODUCTION, INC.; POW NEVADA,
24   LLC; NICOLAS CHARTIER;
     VOLTAGE PRODUCTIONS;
25   KILLING LINK, DISTRIBUTION,
     LLC; MILLENNIUM
26   ENTERTAINMENTS, LLC; and DOES
     1-10,
27              Defendants.
28
     PLAINTIFF’S CERTIFICATION AS TO INTERESTED PARTIES PURSUANT TO FRCP 7.1 AND
                                   LOCAL RULE 3-15
                                          -1-
          Case 3:20-cv-03813-CRB Document 2 Filed 06/10/20 Page 2 of 2



1                In accordance with Federal Rule of Civil Procedure 7.1 and Local Rule 3-
2    15, the undersigned, counsel of record for Hurricane Electric LLC, certifies that the
3    following listed persons, associations of persons, firms, partnerships, corporations
4    (including parent corporations) or other entities (i) have a financial interest in the
5    subject matter in controversy or in a party to the proceeding, or (ii) have a non-
6    financial interest in that subject matter or in a party that could be substantially affected
7    by the outcome of this proceeding:
8         1.     Mike Leber, Member of Hurricane Electric LLC
9         2.     Paula Leber, Member of Hurricane Electric LLC
10
11   DATED: June 10, 2020                                 NEIL D. GREENSTEIN
                                                          MARTIN R. GREENSTEIN
12                                                        TECHMARK
13
14                                                  By:    /Neil D. Greenstein
15                                                        Attorneys for Plaintiff
                                                          HURRICANE ELECTRIC LLC
16
17
18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFF’S CERTIFICATION AS TO INTERESTED PARTIES PURSUANT TO FRCP 7.1 AND
                                   LOCAL RULE 3-15
                                          -2-
